
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 361
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2011
			Mr. Payne (for
			 himself, Mr. Carnahan,
			 Ms. Lee of California, and
			 Ms. Bass of California) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Concerning efforts to provide humanitarian
		  relief to mitigate the effects of drought and avert famine in the Horn of
		  Africa, particularly Somalia, Ethiopia, Djibouti, and Kenya.
	
	
		Whereas the humanitarian conditions in the Horn of Africa
			 are extremely close to a famine and currently more than 11,500,000 residents of
			 Somalia, Ethiopia, Djibouti, and Kenya are in need of emergency
			 assistance;
		Whereas the Famine Early Warning System Network (FEWS NET)
			 is reporting that the current drought plaguing the Horn of Africa is considered
			 to be the worst in the region since the 1950s;
		Whereas a famine exists when three conditions occur,
			 households lack resource to meet basic food requirements, when Global Acute
			 Malnutrition (GAM) rates exceed 30 percent, and when the crude mortality rate
			 (CMR) is equal to or above 5 people per 10,000 people per day;
		Whereas two or more of these criteria are already
			 occurring in some areas of the Horn of Africa, particularly in parts of
			 Somalia, where the threat of famine is compounded by drought, food shortage,
			 civil war, and little government capacity for food distribution system;
		Whereas acute malnutrition rates in northern and eastern
			 Kenya and central and southern Somalia are the highest seen since 2003, and GAM
			 rates among Somali refugees arriving in Ethiopia have reached 47
			 percent;
		Whereas UNICEF estimates that more than 2,000,000 young
			 children are malnourished in drought-affected regions, and half a million
			 children face imminent life-threatening conditions, without immediate
			 treatment, these children may suffer physical and mental disabilities for the
			 rest of their lives, if they survive at all;
		Whereas the drought and famine-like conditions that affect
			 the Horn of Africa have been brought on by successive seasons of low rainfall,
			 crop failure, rising food prices, and livestock mortality;
		Whereas in 2011, high crop failure and low rainfall have
			 resulted in estimates that Somalia’s domestic food production will provide for
			 only 20 percent of Somalia’s domestic consumption;
		Whereas between January and April 2011, food prices
			 increased by more than 25 percent in Kenya, resulting in reduced access to food
			 staples such as maize and beans;
		Whereas as of May 2011, cereal prices in Ethiopia had
			 increased by an average of 27.5 percent compared to May 2010 prices, with maize
			 prices in Somali Region increasing by up to 117 percent;
		Whereas as of July 2011, livestock mortality rates had
			 reached 40 to 60 percent above normal rates in some areas of Ethiopia due to
			 depleted grazing and water resources;
		Whereas these conditions have been exacerbated by the
			 current conflict in southern and central Somalia, and the very limited access
			 given to humanitarian organizations to help the people of those regions in
			 Somalia;
		Whereas the current drought conditions, resulting in the
			 lack of food, are creating a large refugee problem, which according to the
			 United Nations High Commissioner for Refugees (UNHCR) has approximately 1,300
			 Somalis arriving at the Dadaab refugee complex in northern Kenya daily, and
			 almost 2,000 Somalis arriving at the Dolo Ado refugee camp in Ethiopia
			 weekly;
		Whereas to date, UNHCR estimates that 405,068 Somali
			 refugees are already present in Kenya, and 123,562 Somali refugees are in
			 Ethiopia;
		Whereas half of new Somali refugees arriving in Ethiopia
			 and one-third arriving in Kenya are severely malnourished;
		Whereas this large movement of Somali refugees adds
			 additional strain to neighboring countries also experiencing drought
			 conditions;
		Whereas control over the southern and central regions of
			 Somalia by al Shabaab and other militia groups, as well as internal violent
			 conflict and lawlessness, has continued to exacerbate the humanitarian crisis
			 in the region;
		Whereas, on July 6, 2011, USAID activated a regional
			 Disaster Assistance Response Team (DART) in Nairobi, Kenya, and Addis Ababa,
			 Ethiopia, to monitor regional drought conditions and coordinate response
			 activities with other donors; and
		Whereas in order to achieve the goals of ensuring food
			 security, preventing famine, and lessening the humanitarian crisis, nations
			 residing in the Horn of Africa, and more generally Africa as a continent, must
			 be knowledgeable and effective regarding the sustainable use of natural
			 resources: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the Administration for providing
			 over $366,000,000 to date in response to the drought and famine-like conditions
			 in the Horn of Africa;
			(2)commends the United States Agency for
			 International Development (USAID) for providing $57,000,000 for the creation of
			 a 5-year program in the accessible Galmuduug, Puntland, and So­mal­i­land
			 regions of Somalia in order to mitigate conflict, promote stability and
			 community cohesion, and strengthen the relationships between citizens and
			 government;
			(3)calls on the United States Government to
			 continue to commit the necessary resources to provide humanitarian support and
			 nutritional relief to the Horn of Africa region, as well as continue to provide
			 long-term development assistance through the President’s Feed the Future
			 Initiative, which is working in the region to address the root causes of hunger
			 and undernutrition and increase resilience among vulnerable populations;
			(4)strongly encourages international
			 humanitarian organizations to continue to provide food and humanitarian
			 assistance to the regions in need, mindful of the need for the safety and
			 security of relief workers;
			(5)calls on the
			 Transitional Federal Government of Somalia (TFG) and other local Somali
			 authorities to make additional effort in order to provide support and
			 humanitarian relief to the people of Somalia;
			(6)calls on all
			 parties to allow the unrestricted access of humanitarian aid agencies to all
			 persons who are affected by drought and supports international efforts to
			 facilitate the timely delivery of assistance to those areas;
			(7)calls on the
			 United States Government and the international community to remain focused on
			 those most vulnerable to the current drought and famine-like conditions,
			 especially women and children;
			(8)encourages increased water conservation,
			 water quality enhancement, and more efficient use of water resources in the
			 region;
			(9)reaffirms the
			 United States commitment to promoting the safety, health, and well-being of the
			 millions of refugees around the world, as stated in H. Res. 1350, the World
			 Refugee Day Resolution, and specifically those in the Horn of Africa during and
			 after the drought; and
			(10)calls on the United States Government and
			 the international community, including international and local nongovernmental
			 organizations to continue aid and development activities in the Horn of Africa,
			 in order to alleviate poverty and hunger in the region.
			
